UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1158


In re: TERRY JACKSON BENNETT,

                    Petitioner.



    On Petition for Writ of Mandamus. (3:93-cr-00254-RJC-1; 3:16-cv-00520-RJC)


Submitted: March 8, 2018                                          Decided: March 14, 2018


Before GREGORY, Chief Judge, and KING and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terry Jackson Bennett, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry Jackson Bennett petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court has dismissed Bennett’s § 2255 motion. Accordingly,

because the district court has recently decided Bennett’s case, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                        PETITION DENIED




                                              2